1



 1                  AMENDED NOTIFICATION OF LATE RECORD

 2
                                                         FILED IN
                                                  4th COURT OF APPEALS
 3   Court of Appeals No:   04-15-00278-CR         SAN ANTONIO, TEXAS
                                                  6/12/2015 7:28:37 AM
 4   Trial Court Style: The State of Texas vs    Sidney      R.
     Denbina.                                       KEITH E. HOTTLE
                                                          Clerk
 5
     Trial Court No: 2014-CR-8319
 6

 7   The approximate dates of trial was: Voir Dire and Trial on
     the Merits, dated April 13-15, 2015; Sentencing Phase,
 8   dated May 4, 2015.

 9
     Defendant was sentenced:   May 4, 2015.
10

11   The record was originally due: July 3, 2015

12
     I anticipate the length of the record to be: 400 pages.
13

14   I am unable to file the record by the date such reporter's
     record is due for the following reasons: (Please see
15   Reporter's Monthly Report filed.) Will begin
     transcribing reporter's record according to filing date
16   of appeals, which is after completing and filing
     04-15-0280-CR, Driss Nassouri vs The State of Texas; and
17   2012-CR-9933, The State of Texas vs Rafael Mendez

18   The record will be completed: September 1, 2015.

19   I, as the undersigned Court Official, certify that a copy
     of this Notification of Late Record has been served by
20   electronic filing to the parties to the judgment or order
     being appeals.
21
     Date: June 12, 2015
22

23
     /s/ Bettina J. Williams
24   Official Court Reporter
     Certification Number: 2003
25   187th Judicial District Court




           BETTINA J. WILLIAMS, OFFICIAL COURT REPORTER
           187TH JUDICIAL DISTRICT COURT (210-335-2517)